Citation Nr: 0315658	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  00-21 564	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
warrant reopening the claim of entitlement to service 
connection for the cause of the veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of Title 38, United 
States Code, Section 1318.


WITNESSES AT HEARING ON APPEAL

Appellant and M.O.


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had recognized service from February 1943 to 
April 1946.  He died in July 1989.  The appellant is his 
surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a December 1999 rating decision from the 
Manila, Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO).  The appellant appealed the Board's 
October 2001 decision to the United States Court of Appeals 
for Veterans Claims (Court), which vacated and remanded for 
further action consistent with the February 2003 Joint Motion 
for Remand.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in November 1993, 
the RO denied entitlement to service connection for the cause 
of the veteran's death.  

2.  The evidence received since November 1993 does not bear 
directly and substantially upon the specific matter under 
consideration; is cumulative or redundant; and/or is not by 
itself or in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of the claim.



3.  The veteran did not file a claim of entitlement to VA 
compensation benefits during his lifetime, had no adjudicated 
service-connected disabilities at the time of his death, and 
was not entitled to receive compensation for any disability 
of service origin that was totally disabling for a period of 
10 years immediately preceding his death.


CONCLUSIONS OF LAW

1.  No new and material evidence has been received to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (as in effect prior to January 
21, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of this appeal, the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the appellant's claims.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).   

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45, 629. 

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received long before that date.  

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C.A. § 5103A(g), which, again, provides 
that nothing in § 5103A shall be construed to preclude VA 
from providing such other assistance to a claimant in 
substantiating a claim as VA considers appropriate.  Because 
VA has no authority to make these provisions retroactively 
effective, they are applicable on the date of the rule's 
final publication, August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  They are not applicable to the appellant's claim to 
reopen, which was received long before that date.

Consistent with the VCAA, the record reflects that the 
appellant has been notified of the law and regulations 
governing entitlement to service connection for the cause of 
the veteran's death, and governing entitlement to DIC 
benefits under 38 U.S.C.A. § 1318.  With respect to the 
latter, the Board notes that although the appellant has not 
been advised of judicial decisions and regulatory amendments 
made during the course of her appeal, the Board has herein 
applied the version of the regulation most favorable to the 
appellant consistent with Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  As such, no prejudice results from any 
failure to notify the appellant as to the interim regulatory 
history.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

The appellant has also been advised of the evidence 
considered in connection with her appeal and the evidence 
potentially probative of such claims.  She has been given 
repeated opportunities to identify or submit evidence or 
argument in furtherance of her appeal.  The veteran's service 
records are associated with the claims file, as are the 
veteran's death certificate and post-service medical evidence 
identified as relevant by the appellant.  These records have 
been considered by the RO, as reflected in the statement of 
the case and supplemental statements of the case issued 
throughout the appeal.  

The Board specifically notes that in letters dated in 
December 1993, June 1995, June 1996, June 1997, July 1998, 
May 1999 and June 2000, the RO advised the appellant that to 
succeed in establishing entitlement to service connection for 
the cause of the veteran's death there must be medical 
evidence of a nexus between the cause of the veteran's death 
and his period of military service.  In letters dated in June 
1995, August 1995, November 1995, June 1996, June 1997, July 
1998, May 1999, June 2000, and August 2000, she was further 
advised that as her claim of entitlement to service 
connection for the cause of the veteran's death had 
previously been denied, the evidence needed to reopen her 
claim must be evidence that had not yet been considered and 
that was material to the question of whether a relationship 
existed between the cause of the veteran's death and service.  
The Board further notes that in a letter dated in May 1999, 
the RO advised the appellant that her own statements, as a 
lay person without medical knowledge, would be insufficient 
to show entitlement to service connection for the cause of 
the veteran's death.  In that letter the RO advised the 
appellant instead to submit medical proof of a connection 
between the cause of the veteran's death and service.  The RO 
specifically indicated that she should also identify any VA 
treatment that the veteran may have received during his 
lifetime.  The RO then advised the appellant of the time 
limit to submit such evidence.  

In a letter dated in December 2000, the RO advised the 
appellant, that with respect for her claim of entitlement to 
DIC benefits, she must show entitlement to a 100 percent 
disability rating for 10 years prior to the veteran's death, 
based on the evidence in the claims file or under VA control 
at the time of the veteran's death.  

The Board also notes that the appellant was afforded the 
opportunity to testify at a personal hearing.  During that 
hearing, the undersigned advised the appellant of the type of 
evidence needed to support her claims.  At the hearing, 
consistent with the statements in the record, the appellant 
indicated that no additional evidence was available.  

Despite the above, the appellant has not further identified 
any available treatment or medical statements, VA or private, 
or any other evidence that, if existing, would establish or 
even suggest a nexus between the veteran's death and his 
period of military service or that would show his entitlement 
to a 100 percent rating assignment for 10 years prior to his 
death.  See e.g., Counts v. Brown, 6 Vet. App. 473, 476-477 
(1994) (when there is no showing of the relevance of 
outstanding records, there is no duty to assist); see also 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the duty to 
assist is not a license for a fishing expedition to determine 
if there might be some unspecified information which could 
possibly support a claim).  

Finally, in May 2003, the Board notified the appellant of the 
Court's February 2003 Order and afforded the appellant 
additional opportunity to submit or identify evidence or 
argument pertinent to the claims in appellate status.  She 
specifically responded that she had no additional evidence 
and also requested that the Board immediately proceed with 
the re-adjudication of her appeal.  As such, and based on the 
particular facts of this case, there is no reasonable 
possibility that additional development would substantiate 
the appellant's claims and the Board finds that all duties 
set out under the VCAA have been met relevant to the claims 
decided herein.

38 U.S.C.A. § 1310

For a grant of service connection for the cause of the 
veteran's death, it must be shown that a service-connected 
disability caused or substantially or materially contributed 
to death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2002).  

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  Cardiovascular disease manifest to a compensable 
degree within one year after service discharge or active 
tuberculosis manifest to a compensable degree within three 
years after service discharge may be presumptively service-
connected even where not shown during service.  See 
38 U.S.C.A. §§ 1111, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).  Notwithstanding the foregoing, service 
connection may be granted for disease which is diagnosed 
after discharge from military service, when all of the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The RO denied entitlement to service connection for the cause 
of the veteran's death in a rating decision dated in November 
1993.  The RO notified the appellant of that determination by 
letter also dated in November 1993.  Regulations provide that 
an appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.302 (2002).  The appellant did not appeal 
within one year of the notification letter.  Thus, the 
determination became final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2002).

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

In its November 1993 decision, the RO considered the 
veteran's service records, to include a report of physical 
examination at discharge.  Such records were completely 
negative for note of any cardiovascular complaints, symptoms 
or diagnoses, and also negative for note of any other 
disabling conditions during service or at the time of the 
veteran's discharge.  Also of record was an Affidavit For 
Philippine Army Personnel in which the veteran denied receipt 
of any wounds, injuries or illnesses during service.  The 
November 1993 decision also considered the veteran's death 
certificate and official registered notice of his death, the 
latter prepared by the Office of the Local Civil Registrar in 
August 1989, February 1990 and September 1993.  Such 
documents reflect that the stated causes of the veteran's 
death in July 1989 were myocardial infarction and congestive 
heart failure.  

The evidence received since the November 1993 RO rating 
decision include duplicate service documents and duplicates 
of the veteran's death certificate and later-dated copies of 
the registered notice of the veteran's death.  The Office of 
the Local Civil Registrar documents are dated in July 1995 
and April 1997.  Such documents, along with the death 
certificate, set out the same set of facts and information 
previously considered by the RO and as such are merely 
repetitive.  They are not new and cannot serve as the basis 
to reopen the claim.  Also received since the November 1993 
decision is a service discharge notice, which indicates the 
veteran incurred no wounds or illnesses during service.  
Again, such is repetitive of negative information already 
considered by the RO in November 1993.  

VA has newly received a statement from the Holy Child 
Hospital showing treatment of the veteran in 1989 for 
diabetes mellitus, urinary tract infections and 
cholelithiasis.  Such document includes no information 
relevant to the veteran's fatal cardiovascular disease and no 
information suggesting the existence of any disability of 
service origin.  Thus, although new, it is not material and 
is an insufficient basis upon which to warrant reopening the 
claim.

Finally, the appellant has submitted additional written 
statements, and, has testified before the undersigned.  To 
the extent the appellant has generally reiterated her 
contentions that the veteran's death was caused by service, 
the record does not reflect that she possesses a recognized 
degree of medical knowledge to render her opinions on medical 
diagnosis of causation competent.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

In any case, the Board notes that the appellant's testimony 
is, in fact, consistent with the service medical evidence 
considered by the RO in 1993.  Specifically, the appellant 
herself has repeatedly recognized that the veteran was noted 
to be physically fit at discharge from service.  Furthermore, 
she has testified that, consistent with the death certificate 
and other medical evidence in the file, the veteran became 
ill many years after service.  She has testified that she 
herself did not know the veteran during his period of 
service.  She has not identified or submitted evidence that 
cardiovascular or any other disability manifested during the 
many decades following service discharge and prior to the 
late 1980s was related to service, and has not otherwise 
identified any competent medical evidence linking the cause 
of the veteran's death to service.  As such, her lay 
statements provide no additional information material to the 
question at issue in this appeal and are insufficient to 
reopen the claim.  Similarly, the statements made by M.O. at 
the personal hearing are insufficient to reopen the claim.  
That individual reported having no knowledge of the veteran's 
fatal disability, other than as reviewed in medical records 
provided to him during the course of the appeal.  

In sum, the evidence received since November 1993 is 
cumulative or redundant and/or is not material to the 
question of whether the veteran's fatal cardiovascular 
illness was related to his recognized military service.  
Absent evidence both new and material, the claim must fail.  
38 C.F.R. § 3.156(a).

38 U.S.C.A. § 1318

Section 1318 of title 38, United States Code, authorizes 
payment of DIC to a benefits-eligible surviving spouse in 
cases where a veteran's death was not service-connected, 
provided the veteran was in receipt of or entitled to receive 
compensation at the rate of 100 percent (total rating) due to 
service-connected disability for a period of ten or more 
years immediately preceding death.  The statute was 
implemented at 38 C.F.R. § 3.22.

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
interpreted 38 C.F.R. § 3.22(a) as permitting a DIC award in 
a case where the veteran had never established entitlement to 
VA compensation for a service-connected total disability and 
had never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that the language of 38 C.F.R. 
§ 3.22(a) would permit a DIC award where it is determined 
that the veteran "hypothetically" would have been entitled 
to a total disability rating for the required period if he or 
she had applied for compensation during his or her lifetime.

Effective January 21, 2000, VA amended 38 C.F.R. § 3.22 (the 
implementing regulation of 38 U.S.C.A. § 1318) to restrict 
the award of DIC benefits to cases where the veteran, during 
his lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time required by Section 1318, or would have established such 
right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 
38 U.S.C. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (1311 and 1318) in 
conflicting ways.  The Federal Circuit remanded the case and 
directed VA to stay all proceedings involving claims for DIC 
benefits under 38 U.S.C. § 1318 where the outcome is 
dependent on 38 C.F.R. § 3.22 pending the conclusion of 
expedited rulemaking.  

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16309-16317 (April 5, 
2002), effective May 6, 2002.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), after reviewing its holding in NOVA I, the Federal 
Circuit acknowledged that VA had determined that the two 
statutes at issue should be interpreted in the same way and 
had amended 38 C.F.R. § 20.1106 to provide that claims under 
section 1311(a)(2), like claims under 1318, will be decided 
taking into regard prior determinations issued during the 
veteran's lifetime.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening-"hypothetical 
entitlement" claims. 

The result of the above is that "hypothetical entitlement" 
is no longer a viable basis for establishing benefits under 
either 38 U.S.C. §§ 1311(a)(2) or 1318.  So the only possible 
remaining ways of prevailing on this claim are:  (1) by 
meeting the statutory duration requirements for a total 
disability rating; or (2) by showing that such requirements 
would have been met but for CUE in a previous rating 
decision.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran should and will 
apply unless Congress provides otherwise or permits the 
Secretary to do otherwise.  

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  In this case, 
the old version of 38 C.F.R. § 3.22, as interpreted to allow 
for consideration of hypothetical entitlement, is clearly 
more favorable to the appellant.  

It is undisputed that the veteran was not service-connected 
for any disability at the time of his death, and, in fact, is 
not shown to have applied for VA compensation benefits or to 
have had any claim adjudicated by VA during his lifetime.  
Thus, the appellant's contention appears to be based on her 
belief that the veteran was entitled to VA monetary benefits 
due to disability.  Such assertion is not borne out in the 
evidence of record.  

First, as noted in the discussion above, the veteran's 
discharge examination and service affidavit both note the 
absence of any disability, wound or injury incurred during 
service or present at the time of discharge from the 
military.  Moreover, the first medical evidence of any 
diagnosed disability is dated in the late 1980s, less than 10 
years prior to the veteran's death.  Even were the record to 
establish that one of the disabilities identified in 1989 was 
totally disabling and of service origin, there is no medical 
evidence that such existed for 10 years prior to the 
veteran's death.  Here the Board also notes that M.O. 
reported having no knowledge of the veteran's illness other 
than medical records shown to him in the course of the 
appellant's appeal.  Finally, the appellant herself has 
indicated that the veteran became ill only when he reached 68 
years of age, the year he died.  

There is, in short, neither medical nor other evidence of any 
disabling condition during service or for many years 
thereafter and certainly no competent evidence that the 
veteran met the criteria for a 100 percent rating for any 
service-related disability for a period of at least 10 years 
prior to his death.  Accordingly, this is not a case where 
the evidence is in relative equipoise, but, rather, one where 
the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107 (West 2002).


ORDER

New and material evidence having not been received, the 
appeal based on entitlement to service connection for the 
cause of the veteran's death is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

